Citation Nr: 0534553	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  01-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of adenocarcinoma of the thyroid, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Columbia, 
South Carolina, which confirmed and continued a 10 percent 
rating for post-operative residuals of adenocarcinoma of the 
thyroid. 

In March 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDING OF FACT

The veteran's post-operative residuals of adenocarcinoma of 
the thyroid is manifested by such symptoms as fatigability, 
constipation, mental disturbance, and weight gain.


CONCLUSION OF LAW

The criteria for a 60 percent rating for post-operative 
residuals of adenocarcinoma of the thyroid have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

In August 1993, the RO granted service connection and a 
noncompensable (0 percent) rating for post-operative 
residuals of adenocarcinoma of the thyroid.  In November 
1993, the RO increased the veteran's disability rating to 10 
percent.  In July 2000, the veteran filed his current claim 
for an increased rating for his service- connected post-
operative residuals of adenocarcinoma of the thyroid.  In 
September 2000, the RO confirmed and continued the veteran's 
10 percent disability rating.

During a July 2000 VA examination, the veteran reported that 
he tired easily.  He denied cold intolerance, constipation, 
cardiovascular symptoms or gastrointestinal symptoms.  
Physical examination showed that his thyroid gland was not 
palpable.  The diagnostic assessment was thyroid cancer 
(papillary thyroid carcinoma), in remission and hypothyroid, 
status post total thyroidectomy.  

VA outpatient treatment records dated from January 1999 to 
September 2004 reflect continuing follow up treatment for 
papillary thyroid carcinoma.  The records reflect continuing 
use of Synthroid for thyroid replacement therapy as well as 
the use of daily medication.  The records also show 
continuing complaints of gastrointestinal symptoms, 
fatigability, depression and weight gain.

In August 2001 the veteran underwent a total body nuclear 
scan.  The distribution of radioactive iodine throughout his 
body was within normal limits.  There were no findings which 
suggested metastatic disease from thyroid cancer.  

In April 2005, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he felt well 
and worked daily as a machine operator.  He complained of 
night sweats around his neck and head and feelings of 
irritability.  He denied any palpations and reported that his 
weight was stable.  

On physical examination, the examiner commented that the 
veteran was a well-developed, obese young man which was in no 
acute distress.  The pertinent diagnoses were papillary 
adenocarcinoma of the thyroid; status post total 
thyroidectomy for adenocarcinoma of the thyroid; and 
hypothyroidism as a result of total thyroidectomy.  The 
examiner opined that the veteran was doing well in terms of 
his adenocarcinoma of the thyroid without any evidence of 
local recurrence or vista metastases.  In regards to the 
therapeutic side effect of Synthroid, the examiner noted that 
the only difficulty the veteran had was in determining the 
right dosage.  The examiner also commented that the veteran's 
night sweats were primarily confined to his neck and head and 
usually an individual with systemic reaction would experience 
night sweats over their entire body as opposed to just the 
neck and head.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's thyroid disability has been rated under 
Diagnostic Code 7900 regarding hyperthyroidism.  Since the 
veteran's thyroid has been removed, and he has been diagnosed 
as having hypothyroidism, his disability will be considered 
under Diagnostic Code 7903 for hypothyroidism.  

Under Diagnostic Code 7903, a 10 percent evaluation may be 
assigned with symptoms of fatigability or when continuous 
medication is required for control.  With fatigability, 
constipation, and mental sluggishness, a 30 percent 
evaluation is warranted.  A 60 percent rating may be assigned 
with muscular weakness, mental disturbance, and weight gain.  
Finally, a 100 percent evaluation may be warranted with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).

Even the recent VA examination shows irritability, and 
outpatient treatment records document depression.  The 
record, thus, supports a finding that the veteran has mental 
disturbance.  The outpatient treatment records document 
complaints of fatigue.  The recent VA examination did not 
specifically comment on the presence of this symptom.  

While the recent VA examiner reported that the veteran's 
weight was stable, the examiner did not specifically report 
the veteran's weight.  The record shows that the veteran's 
weight went from 174 on the examination for entrance into 
service in April 1988, to 211 pounds on VA outpatient 
treatment in September 2004.  He was reported to be 5 feet, 8 
inches tall.  This record supports a finding of weight gain.

The outpatient treatment records also report gastrointestinal 
complaints consistent with constipation.  The recent VA 
examination does not specifically comment on the veteran's 
gastrointestinal status.

Accordingly, the evidence shows that the veteran has the 
majority of symptoms needed for a 60 percent rating.  The 
veteran, therefore, meets the criteria for a 60 percent 
rating for post-operative residuals of adenocarcinoma of the 
thyroid.  Though the veteran has not complained of muscular 
weakness, as contemplated in the criteria for a 60 percent 
rating, it is not necessary for the veteran to meet all 
findings specified in the rating schedule.  38 C.F.R. § 4.21 
(2005).  Given these considerations, and resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran meets the criteria for a 60 percent rating for his 
service-connected post-operative residuals of adenocarcinoma 
of the thyroid.

The criteria for a 100 percent rating are clearly not met.  
The veteran has not been shown to have such symptoms as cold 
intolerance, cardiovascular involvement, or bradycardia.  The 
September 2004, outpatient treatment report shows regular 
heart rate and rhythm.

After reviewing all the evidence, the Board finds that the 
veteran's post-operative residuals of adenocarcinoma of the 
thyroid more nearly approximates the criteria for a 60 
percent rating, but not a 100 percent rating.  38 C.F.R. § 
4.7.  Accordingly, an increased rating to 60 percent for 
post-operative residuals of adenocarcinoma of the thyroid is 
granted.  The benefit-of- the-doubt rule has been considered 
in making this decision.  38 U.S.C.A § 5107(b).


ORDER

An increased rating to 60 percent, for post-operative 
residuals of adenocarcinoma of the thyroid is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


